Case: 4:18-cr-00628-SO Doc #: 1 Filed: 10/24/18 1 of 12. Page|D #: 1

 

lN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

     

 

    

EASTERN DIVISION
UNITED STATES OF AMERICA, ) IN D l C T M E N T
)
Plaintiff, ) _., § ,
V. ) CASE NO.
) Title lS, Sections lO()l, 1505,
BRIAN K. CARDER, ) 1512(0)(2), 1512(1<), and 2
PAUL LOVE, ) United States Code
) » ~
Defendants. ) §
)
)
)
GENERAL ALLEGATIONS

 

At all times material to this Indictnient:

l. Defendant BRIAN K. CARDER (hereinafter, “CARDER”) Was a United States
citizen, and a resident of the State of Ohio, Within the Northern District of Ohioj Eastern
Division.

2. Defendant PAUL LOVE (hereinafter, “LOVE”) Was a United States citizen, and a

resident Of the State of Ohio, Within the Northern District Of Ohio, Eastern Division.

Case: 4:18-cr-00628-SO Doc #: 1 Filed: 10/24/18 2 of 12. Page|D #: 2

3.

Extrudex Aluminum, lnc. (hereinafter, “Extrudex”) Was an aluminum extrusion

manufacturing company With a facility in North Jacl<son, Ohio, Within the Northern District of

Ohio, Eastern Division.

4.

5.

6.

7.

8.

CARDER Was the General Manager of Extrudex.

LOVE Was the safety coordinator and human resources director of Extrudex.
P.S. Was a general foreman and supervisor at Extrudex.

T.L. Was a shipping supervisor at Extrudex.

J.T. Was an employee of Extrudex. On or about October 30, 2012, J.T. Was fatally

inj ured, While Working at Extrudex.

9.

D.B. Was an employee of Extrudex. On or about October 30, 2012, D.B. Was

seriously injured, While Worl<ing at Extrudex.

l().

ll.

12.

l3.

14.

M.O. Was a maintenance manager at Extrudex.
D.H. Was a plant manager at Extrudex.

S.C. Was an extrusion manager at Extrudex.
R.M., T.P. and L.C. Were Extrudex employees

The Occupational Safety and Health Administration (“OSHA”), Was a part of the

United States Department of Labor and Was an executive branch agency of the Govemment of

the United States of America. OSHA Was created to assure safe and healthful Working

conditions for Worl<ers by setting and enforcing standards, and Was responsible for investigating

Violations of those standards

15.

The United States Department of Labor, Office of lnspector General, Was an

executive branch agency of the Government of the United States of America.

Case: 4:18-cr-00628-SO Doc #: 1 Filed: 10/24/18 3 of 12. Page|D #: 3

FACTUAL ALLEGATIONS

16 . The Extrudex facility located in North Jackson, Ohio, processed aluminum
specializing in larger shapes. A part of this process included the conveyance of extruded
aluminum pieces through a long, Walk-in, tunnel style oven, known as an “age oven.” This age
oven Was located at the North Jackson, Ohio, Extrudex facility.

17. As a normal part of their job duties, Extrudex employees routinely loaded and
unloaded the oven manually by pushing the racks of aluminum into and out of the oven on a
roller conveyor system that is bolted onto the floor (the “racks and rollers”).

l8. On or about December 3, 2009, CARDER sent an email to R.M. and copied T.P.,
S.C. and LOVE, regarding maintenance and safety issues With the racks and rollers conveyor
system in the age ovens. Among other things, CARDER stated that the racks and rollers system
Was “in need of dire attention” and that issues With the system “must be a priority or someone is
going to get seriously hurt.”

19. On or about November 30, 2011, LOVE sent an email to employees of Extrudex
and copied CARDER, regarding age oven racks falling off the rollers.

20. On or about June 12, 2012, CARDER sent an email to L.C., M.O., S.C. and
LOVE, regarding safety issues With the racks and rollers conveyor system. CARDER stated that
he vvitnessed racks fall off the rollers and that maintenance Was needed CARDER additionally
explained the imperative need to continue to monitor and conduct regular maintenance on the
system, and stated that “[W]e are going to Wait until someone gets seriously injured or possibly

killed When a rack falls on them.”

Case: 4:18-cr-00628-SO Doc #: 1 Filed: 10/24/18 4 of 12. Page|D #: 4

21. On that same date, LOVE forwarded the aforementioned email from CARDER to
M.O. and copied CARDER stating that routine inspection of the racks and rollers “must be a top
priority issue.”

22. On that same date, M.O. replied to LOVE explaining the issues with the racks and
rollers system and the reasons racks fall off the rollers. Additionally, M.O. notified LOVE that
“[m]aintenance will do their part inspecting during the week but that is no guarantee this will not
happen.”

23. On that same date, LOVE forwarded the aforementioned email from M.O. to
CARDER.

24. On or about June 26, 2012, T.L. sent an email to LOVE, stating that a rack fell off
the rollers and that racks were frequently “freezing up” inside the oven requiring multiple people
to get them to roll. Additionally, T.L. stated that “l’m afraid someone is going to get hurt if we
can’t think of a better system to get these racks out of the oven safely.”

25. On that same date, LOVE forwarded T.L.’s aforementioned email to M.O. and
copied CARDER.

26. On or about October 26, 2012, T.L. sent another email to M.O., maintenance
manager at Extrudex and D.H., plant manager at Extrudex, stating that the oven racks fell off the
rollers twice that night and that “[s]omeone is going to [get] hurt if nothing is done about it[.]”

27. On or about that same date, P.S. sent a separate email to M.O., D.H,, and S.C.,
extrusion manager at Extrudex, also stating that the oven racks fell off the rollers twice that night
and “someone is seriously going to get hurt or even killed because of this.” P.S. further stated
that the racks falling off the rollers was an ongoing problem that needed to be resolved as Soon as

possible.

Case: 4:18-cr-00628-SO Doc #: 1 Filed: 10/24/18 5 of 12. Page|D #: 5

28. On or about October 30, 2012, at Extrudex, two metal racks stacked on top of
each other with hot aluminum product weighing an estimated 4,000 to 5,000 pounds tipped over
onto two employees who were pushing the racks on the roller conveyor system through age oven
#l. Both employees were pinned under the hot racks and hot aluminum product. One employee,
D.B., was rescued by other workers and was hospitalized for severe burn injuries The second
employee, J.T., was pronounced dead at the scene.

29. On or about October 31, 2012, OSHA initiated an investigation into the fatality
and injury at Extrudex.

30. Violations of OSHA rules and regulations could result in either civil or criminal
sanctions and included monetary penalties Violations could also lead to an employer being
placed into the OSHA Severe Violator Enforcement Program (“SVEP”). The SVEP was intended
to focus enforcement efforts on recalcitrant employers who demonstrated indifference to the health
and safety of their employees through willful, repeated, or failure-to-abate violations relating to
significant hazards Employers in the program were placed on a public list identifying them as a
severe violator. The SVEP had a number of methods by which to encourage severe violators to
comply and abate hazards Such methods included follow-up and related inspections notiB/ing
company headquarters and the inclusion of enhanced provisions within settlement agreements

31. On or about October 3 l, 2012, an OSHA compliance officer interviewed T.L. and
learned of emails that T.L. and P.S. sent to Extrudex management, referenced in paragraphs 24
through 26 of this lndictment, stating that there were safety issues with the racks and rollers

32. After learning about the emails that T.L. and P.S. had sent to Extrudex
management, OHSA requested that Extrudex, CARDER and LOVE produce all emails from T.L.

and P.S. to management regarding racks and rollers Extrudex, CARDER and LOVE then

Case: 4:18-cr-00628-SO Doc #: 1 Filed: 10/24/18 6 of 12. Page|D #: 6

produced the two above-mentioned October 26, 2012 emails from T.L. and P.S. However,
Extrudex, CARDER and LOVE did not produce T.L. ’s above-mentioned June 26, 2012 email.
THE STATUTORY OFFENSES

_ COUNTl
(Conspiracy to Obstruct Justice, 18 U.S.C. § 1512(k))

The Grand Jury charges:

33. The factual allegations contained in paragraphs l through 32, are re-alleged and
incorporated by reference as if fully set forth herein

34. From on or about October 30, 2012, and continuing to on or about December 31,
2013, in the Northern District of Ohio, Eastern Division, Defendants BRIAN K. CARDER and
PAUL LOVE (and others known and unknown to the grand jury) agreed, combined, and
conspired to corruptly obstruct, influence and impede, an official proceeding, namely a United
States Department of Labor Occupational Safety and Health Administration investigation of
Extrudex, and did corruptly attempt to do so, in violation of Title 18, United States Code, Section
l 5 l2(c)(2).

The Obiects of the Conspiracv

35. The objects of the conspiracy were to: (a) cause Extrudex to be charged with a
lesser type of OHSA violation; (b) cause Extrudex to be assessed a lesserpenalty for its OSHA
violations ; and (c) to prevent Extrudex from being placed in the OSHA Severe Violator
Enforcement Program.

The Manner and Means of the Conspiracv

36 . lt was part of the conspiracy that:
a. CARDER and LOVE, devised a plan to provide false statements to the

OSHA investigator

Case: 4:18-cr-00628-SO Doc #: 1 Filed: 10/24/18 7 of 12. Page|D #: 7

b. CARDER and LOVE persuaded T.L and P.S. to draft statements recanting
their previous emails regarding the safety issues with the racks and rollers

c. CARDER and LOVE caused T.L. and P.S. ’s recanted statements to be
produced to the OSHA compliance officer in the course of the OSHA investigation

d In an interview with the OSHA investigator, LOVE provided materially
false statements regarding, among other things, the safety issues with the racks and rollers

e. In Extrudex’s response to the OSHA Citation and Notification of Penalty,
CARDER provided materially false statements regarding, among other things, the safety issues
with the racks and rollers

Acts in Furtherance of the Conspiracv
37. ln furtherance of the conspiracy, and to effect the objects and conceal the
existence thereof, Defendants and others preformed acts in the Northem District of Ohio, and
elsewhere, including, but not limited to, the following:
Obstruction Related to T.L.

a. After the OSHA investigation began, and after OSHA requested emails
from T.L. concerning the racks and rollers, CARDER called T.L. into his office to discuss his
October 26, 2012 email. LOVE was also present at this meeting At the meeting, CARDER and
LOVE questioned T.L. about his email and suggested that his job might be in jeopardy due to the
email.

b. Additionally, CARDER and LOVE asked T.L to write a statement falsely
recanting his October 26, 2012, email and adding mitigating language at their behest.

c. T.L. complied and wrote the new statement because he feared losing his

job.

Case: 4:18-cr-00628-SO Doc #: 1 Filed: 10/24/18 8 of 12. Page|D #: 8

d. On or about the day following the meeting with CARDER and LOVE,
T.L. provided the requested statement to LOVE.

e. LOVE reviewed T.L. ’s statement and told him it should be shorter.

f. LOVE revised T.L.’s statement The LOVE-revised statement recanted
T.L. ’s October 26, 2012 email. ln the LOVE-revised statement, T.L. explained that he sent the
email “mostly out of frustration because of having to get them back onto the rollers and
continuing to get the metal out of the ovens. When there is a problem like this here Extrudex is
very good about getting the problem fixed What happened on October 30, 2012, was an
accident there was nothing no one or Extrudex could have done to prevent this anymore than
what we did.”

g. After revising the statement, LOVE provided the statement to T.L. for his
signature

h. T.L. signed the revised statement on or about November 5, 2012.

Obstruction Related to P.S.

 

i. After the OSHA investigation began, and after OSHA requested emails
from P.S. concerning the racks and rollers, P.S. met With CARDER and LOVE in CARDER’s
office to discuss his October 26, 2012 email. At the meeting, CARDER told P.S. to retract his
statements in his email and suggested that his job would be in jeopardy if he did not recant his
earlier email.

j. LOVE told P.S. what to write in his statement

k. CARDER and LOVE caused P.S. to draft a statement (falsely) qualifying
his October 26, 2012 email. In the statement, P.S. claimed, “[a]t the time of the email l was

frustrated and upset due to a rough night at work. And when we pushed the oven in and a rack

Case: 4:18-cr-00628-SO Doc #: 1 Filed: 10/24/18 9 of 12. Page|D #: 9

started to come off the rollers that just made me more upset. Now l never me[a]nt [sic] for my
words in that email to be taken liter[al]ly [sic]. All l was attempting to do is grab the attention of
Mainten[an]ce [sic] so they would look at the rollers as soon as possible. Now with that being
said we have had different issues with the rollers over the past few years and Mainten[an]ce [sic]
was always on top of the situation.”

l. CARDER and LOVE produced and caused to be produced the revised P.S.
and T.L. statements to OSHA during the course of the OSHA investigation

m. After P.S. ’s before-mentioned meeting with CARDER and LOVE, an
OSHA compliance officer interviewed him. During that interview, at the instruction of
CARDER and LOVE, P.S. told the OSHA compliance officer that he had written his October 26,
2012 email because he was having a bad day.

n. After the OSHA investigation began and after the OSHA request for
specific emails, LOVE told the OSHA compliance officer that he was unaware of any reports
regarding the racks coming off the rollers

o. Additionally, LOVE told the OSHA compliance officer that he could not
recall the issue of racks coming off the rollers coming up in any past plant meetings or safety
meetings

p. After OSHA provided Extrudex with its initial Citation and Notification of
Penalty detailing OSHA’s proposed citations and penalties, CARDER submitted a response to
OSHA proposing a lesser type of violation and a lesser penalty. In the response, CARDER stated
that the issue of the racks riding up the rollers is “extremely rare.”

q. Additionally, CARDER stated that “[t]he accident could not have been

prevented because there were no problems with the rollers and racks.”

Case: 4:18-cr-00628-SO Doc #: 1 Filed: 10/24/18 10 of 12. Page|D #: 10

r. On November l, 2012, P.S. sent an email to LOVE and copied S.C. and
D.H. proposing an ideato make the ovens safer.
s. On November 2, 2012, D.H. forwarded the email to CARDER stating
“[t]hink [P.S.] will be a problem.”
t. On that same date, CARDER responded to D.H. stating, “[t]ell [S.C] he
needs to put [P.S.] in his place.”
Effect of Conspiracv to Obstruct
38. OSHA made fine determinations based on the seriousness and gravity of the
offense. Offenses were rated based on severity.
39. OSHA initially cited Extrudex with three willful violations T.L. and P.S.’s
October 26, 2012, emails contributed to the citations for willful violations
40. After CARDER, LOVE and Extrudex submitted their responses to OSHA, and
caused T.L. ’s and P.S.’s later statements falsely recanting their initial emails, OSHA changed its
assessment, resulting in Extrudex being cited for only one willful violation OSHA also reduced
Extrudex’s, fine from s`175,000 to 3112,000.
All in violation of Title 18, United States Code, Section 1512(k).

COUNT 2
(Obstruction of .lustice 18 U.S.C. § 1512(0)(2))

The Grand Jury further charges:

41. The factual allegations contained in paragraphs l through 32, and 37 through 40,
are re-alleged and incorporated by reference as if fully set forth herein

42. 4 From on or about October 26, 2012, and continuing to on or about December 31,
2013, in the Northern District of Ohio, Eastern Division, Defendants BRIAN K. CARDER and

PAUL LOVE did corruptly obstruct, influence and impede, an official proceeding, namely a

10

Case: 4:18-cr-00628-SO Doc #: 1 Filed: 10/24/18 11 of 12. Page|D #: 11

United States Department of Labor, GCcupational Safety and Health Administration,
investigation of Extrudex, and did corruptly attempt to do so.
All in violation of Title 18, United States Code, Sections 1512(0)(2) and 2.

COUNT 3
(Obstruction of Proceedings 18 U.S.C. § 1505)

The Grand Jury further charges:

43. The factual allegations contained in paragraphs 1 through 32, and 37 through 40
are re-alleged and incorporated by reference as if fully set forth herein

44. From on or about 0ctober 26, 2012, and continuing to on or about December 31,
2013, in the Northern District of Ohio, Eastern Division, Defendants BRIAN K. CARDER and 1
PAUL LOVE did corruptly influence, obstruct and impede, and endeavored to infiuence,
obstruct and impede, the due and proper administration of the law under which a pending
proceeding, namely a United States Department of Labor, Occupational Safety and
Health Administration, fatality investigation of Extrudex, was being had before the United States
Department of Labor.

All in violation of Title 18, United States Code, Sections 1505 and 2.

COUNT 4
(False Statements to Law Enforcement 18 U.S.C. § 1001)

The Grand Jury further `charges:

45. The factual allegations contained in paragraphs 1 through 32, are re-alleged and
incorporated by reference as if hilly set forth herein

46. On or about March 31, 2016, in the Northern District of Ohio, Eastern Division,

Defendant PAUL LOVE knowingly and willfully made material false statements to a Special

11

Case: 4:18-cr-00628-SO Doc #: 1 Filed: 10/24/18 12 of 12. Page|D #: 12

Agent and lnvestigator of the Department of Labor (hereinafter, the “DOL agents”) in a matter
Within the jurisdiction of the executive branch of the Government of the United States, that is:

a. When asked about racks falling off the rollers in the past, LOVE replied
that he had never seen or heard of a rack fall inside the oven

b. When asked about P.S. and T.L. drafting statements recanting their initial
emails, LOVE replied that he did not recall asking P.S. or T.L. to write a statement and did not
know they did write a statement

All in violation of Title 18, United States Code, Section 1001.

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.

12

